Citation Nr: 1243070	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In August 2006, the RO recharacterized the Veteran's service-connection psychiatric disorder as PTSD with major depression and continued the 30 percent initial disability rating effective from March 3, 1998.  In May 2007, the RO denied a TDIU.

A Travel Board hearing was held in March 2009 with the Veteran in Boston, Massachusetts, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal was then remanded by the Board in March 2010 for further development.  That development has been completed, and the case returns to the Board for further review.

The Veteran recently submitted additional evidence in support of his claim in the form of a December 2011 statement and a list of prescribed medications.  Any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).  See 38 C.F.R. § 20.1304(c) (2012).  In this case, the newly submitted evidence is either duplicative of evidence already in the claims file, or is not pertinent to the Veteran's claim.  Therefore, the Board may proceed.

The Veteran's Virtual VA file has also been reviewed in connection with his appeal.

The issue of entitlement to service connection for diabetes mellitus has been raised by the record, specifically in the December 2011 statement from the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's disability has been manifested by chronic depression, anger, intermittent suicidal and homicidal ideation, and GAF scores consistently below 50; he was hospitalized for one week for psychiatric treatment. 

2.  The Veteran meets the schedular criteria for TDIU; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disability prevents him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for PTSD with major depression have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2012).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  TDIU

With respect to the Veteran's claim for TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly without deciding, that any error was committed with respect to either the duty to notify or the duty to assist for that issue, such error was harmless and will not be further discussed.

B.  PTSD - Duty to Notify

With respect to the Veteran's claim for an increased rating for PTSD, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a June 2007 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.

C.  PTSD - Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD with major depression.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating for PTSD

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is assigned a 30 percent rating under Diagnostic Code 9411-9432.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

B.  Evidence

VA treatment records dated September 1998 show the Veteran was admitted for inpatient psychiatric treatment.  He reported complaints of suicidal and homicidal ideation.  He stated that he had recently used cocaine for the first time in 12 years, and was feeling like he would kill anyone and himself.  Mental status examination showed the Veteran was fully oriented.  His mood was mildly depressed and his affect was blunted.  He was neatly groomed, and his speech was normal.  His attention and concentration were adequate.  He denied any hallucinations or other psychotic processes, but did express suspicions regarding the intention of various VA staff and "people on the street."  Judgment and insight were limited.  His GAF score was 25.  The Veteran was discharged approximately one week later.  He denied having any suicidal or homicidal ideation, and was able to contract for safety.  

The Veteran also underwent a VA examination later in September 1998.  With respect to current symptoms, he reported that he thinks about his military experiences but did not relate any intrusive thoughts or flashbacks.  He used Trazodone to sleep, but was not treated with any other medications.  He reported that he was agitated much of the time and found it difficult to relax.  The examiner noted that the experiences the Veteran related as traumatic did not appear to adversely affect his life.  Rather, he was more adversely affected by his history of opiate abuse.  The Veteran resided at a shelter, and his social status appeared adequate for his position of authority there.

Additional records dated October 1998 show the Veteran attended several outpatient treatment sessions.  Initially, he appeared moderately agitated.  During subsequent sessions, he appeared relaxed and smiling.  He reported an inability to concentrate secondary to his back pain.  His GAF score was 48.

Treatment records dated December 1998 noted that the Veteran had failed to appear for several appointments.  His treating physician completed a report based on the available findings.  She noted that the Veteran reported symptoms of anger, depression, and anxiety in interviews, but that this was not reflected in his psychometric results.  She opined that the Veteran was suppressing his responses and under-reporting.  His face-to-face report more accurately reflected his current state.  Anger control, trust, and intimacy were extremely salient issues for him.  His GAF score was 40.

Additional psychometric testing was conducted in May 2000.  His MMPI profile was 6-1-8, which reflected somatic difficulties, suspiciousness, and thought processes outside normal findings.  Beck scales revealed severe depression and moderate anxiety.  The treating physician noted that these scores were much more reflective of the Veteran's psychological function than his previous test administration.

The Veteran underwent a VA examination in August 2005.  The claims file was reviewed by the examiner, who noted the Veteran's prior hospitalization in 1998.  At present, the Veteran was not receiving any outpatient care.  He reported being charged with assault about two and a half years ago, but the case was thrown out.  He had not worked in 20 years due to back pain and a desire to "stay away from people."  He watched television for leisure.  Mental status examination revealed the Veteran to be cooperative but angry and hostile about treatment he received in the military and from VA.  There was no indication of a thought disorder, hallucinations, or ideas of reference.  He did report a belief that his phone was being tapped, or that people in his building were using his phone by jacking into it from the basement.  His interactions were generally appropriate, though he occasionally rambled about mistreatment in service.  He endorsed chronic depression and often stayed in his room because he was too depressed to go outside.  Problems with impulse control had resulted in past arrests.  He endorsed suicidal ideation secondary to his chronic back pain, and denied any specific plan.  He also reported having homicidal thoughts.  He reported his memory was slipping as he got older, and he had trouble remembering names of people he had known for a long time.  He was otherwise fully oriented, and reported being able to manage his activities of daily living.  His GAF score was 40.

The Veteran testified at a Travel Board hearing in March 2009.  With respect to current symptoms, he was prescribed medication to help him sleep, but received no other treatment for his psychiatric condition.  He generally stayed close to his home to avoid "trouble."  He had a sister that he spoke regularly with.  He had married in 2006, but felt that his wife had manipulated him for immigration purposes.

VA treatment records dated February 2010 show the Veteran sought treatment for stress, depressed mood, crying spells, decreased motivation and energy, and orthopedic symptoms.  He reported multiple psychosocial stressors, including his wife who "comes and goes," as well as being ordered to pay child support for a son he does not believe is his.  On examination, the Veteran was neatly groomed and fully oriented.  He denied any suicidal or homicidal ideation.  There was no unusual thought content.  Insight and judgment were fair, and speech was normal.  His mood was depressed and his affect was congruent.  He was restless at first, but was more engaged as the treatment session progressed.  His GAF score was 54.

Additional records dated March 2010 show the Veteran was pleasant and cooperative, despite losing many belongings during a flood.  His mood was depressed and his affect was congruent.  No unusual thought content was present, and he denied any suicidal or homicidal ideation.  

The Veteran was afforded another VA examination in April 2010.  In the past year, he had not had any legal problems, though he reported being involved in a child support case.  He had been married for 4 years, and he and his wife were good companions.  However, she had relatives in Florida and spent a lot of time there.  He had been unable to work due to both depression and back pain.  On examination, he was casually dressed and appeared his stated age.  He was fully oriented, and there was no evidence of a thought disorder.  He denied any delusions, hallucinations, or ideas of reference.  Eye contact and interaction were appropriate, and speech was normal.  He denied any suicidal or homicidal thoughts.  He managed his own money and was able to handle his activities of daily living.  He reported his memory as fair, and acknowledged having trouble remembering names.  He denied having panic attacks, but reported depression rated as 8/10 in severity.  He averaged about 6 hours of sleep a night with Benadryl.  His GAF score was 47.

C.  Analysis

Based on the evidence of record, the Board finds that a 70 percent rating is warranted for the Veteran's service-connected PTSD with depression throughout the appeal period.  Initially, the Veteran was admitted for inpatient treatment in September 1998.  Although he was released after one week, subsequent records in October 1998 reflect a GAF score of only 48, indicating severe impairment.  Additional findings from December 1998 through May 2000 reflect symptoms such as anger, depression, and anxiety, and a GAF score of only 40.  Examination in August 2005 also showed a GAF score of 40, along with complaints of chronic depression, suicidal and homicidal ideation, and some paranoid thoughts.  Findings from February 2010 showed some improvement with a GAF score of 54, but the Veteran also reported crying spells and decreased motivation and energy in addition to his complaints of depression.  Findings from his April 2010 VA examination showed his GAF score dropping to 47.

Findings which include a short period of hospitalization, chronic and severe depression, anger, intermittent suicidal ideation, and GAF scores consistently below 50, reflect a level of impairment consistent with a 70 percent rating under Diagnostic Code 9411.  However, a higher 100 percent rating is not warranted.  The record does not reflect that the Veteran's PTSD with depression is manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or memory loss for basic concepts such as the Veteran's own name.

Moreover, in Mauerhan, the Court held that symptoms listed in the code do not "constitute an exhaustive list, but rather are to serve as examples of the types and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  If the evidence demonstrates that a claimant suffers from symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  In this case, however, the evidence does not demonstrate that the Veteran's symptoms result in a level of disability consistent with a higher 100 percent rating.  Notably, the Veteran was still able to manage his finances and cope with activities of daily living, and he consistently demonstrated adequate insight and judgment.  He most recently reported that he had been married for 4 years and he and his wife were good companions.  He also speaks to his sister on a regular basis.  In sum, the record does not demonstrate that the Veteran's symptoms or their effects results in a level of social or occupational impairment consistent with a 100 percent rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as depressed mood suicidal ideation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, these accounts of his symptomatology describes ratings consistent with the assigned rating.

D.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's symptoms of depression, anger, and suicidal ideation are expressly contemplated in Diagnostic Code 9411.  The Veteran's disability does not result in any symptoms that fall so far outside the rating schedule as to render it inadequate.  Moreover, while 38 C.F.R. § 3.321 contemplates frequent periods of hospitalization as a factor, the evidence in this reflects only one period of hospitalization throughout the entire period on appeal.

TDIU

A.  Applicable Law

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In this instance, service connection has been established for PTSD, rated as 70 percent disabling.  Therefore, the Veteran meets the schedular requirement for a TDIU.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

B.  Evidence

As noted above, the Veteran's records include GAF scores dated from 1998 through 2010.  These scores predominantly fall within the 40 to 48 range, with additional scores of 25 in September 1998 and 54 in February 2010.

During his August 2005 VA examination, the Veteran reported a 20-year history of unemployment that he attributed to his back pain and desire to "stay away from people."

During his April 2010 VA examination, the Veteran reported that he very much wanted to work, but felt unable to do so due to his depression and back condition.  The examiner stated that, based on his age and overall level of psychological functioning, it appeared unlikely that the Veteran would be able to work.  In a May 2011 opinion, the examiner further stated that it was at least as likely as not that the Veteran's service-connected psychiatric disorder was partially responsible for his longstanding unemployment.  He estimated that unemployability was less than 50 percent due to a mental disorder, and more than 50 percent due to a nonservice-connected back disorder.  This was based on the Veteran's history of unemployment and his reports of not being able to work due to back pain and depressive symptoms.

C.  Analysis

Based on the evidence of record, the Board finds that a TDIU is warranted.  The Veteran meets the schedular criteria for TDIU during the appeal period, and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precludes him from performing the physical and mental acts required by employment.

The Veteran reported being unemployed for 20 years.  During two VA examinations, he attributed this to both his psychiatric disability and a back disability.  Indeed, the May 2011 VA opinion concluded that the Veteran's back disability was responsible for more than 50 percent of his unemployability.  However, examiner also confirmed that his mental disorder was partially responsible as well.  The Board also notes that the Veteran's GAF scores mostly fell in the range of 40 to 48.  As noted earlier, scores ranging from 41 to 50 reflect serious impairment in social, occupational or school functioning (e.g., inability to keep a job).  Scores ranging from 31 to 40 reflect major impairment in several areas such as work or school, (e.g., a depressed patient who is unable to do work).  The findings in this case demonstrate a marked level of occupational impairment that is solely attributable to the Veteran's psychiatric disability.  When viewed collectively with the May 2011 opinion that a mental disorder contributes to unemployability, the Board finds that the overall weight of the evidence is at least in equipoise as to whether PTSD, alone, renders the Veteran unable to perform the physical and mental acts required by employment.  Therefore, resolving all doubts in the Veteran's favor, a TDIU is warranted.


ORDER

An initial 70 percent disability rating for PTSD with major depression is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


